Citation Nr: 0417393	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  98-09 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1947, and from May 1951 until his retirement in 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefit sought on appeal.


REMAND

A review of the record discloses that the veteran has not 
been given, with respect to the TDIU issue, the notice 
required by the Veterans Claims Assistance Act (VCAA).
  
The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a), redefined VA's duties to notify and assist a 
claimant in the development of a claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Finally, VA is to request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b).

Unfortunately, while VCAA notices were sent to the veteran 
regarding other matters which are no longer at issue, no VCAA 
notice was issued with respect to the TDIU claim.

In accordance with the statutory duty to assist in the 
development of evidence pertinent to this claim, this case is 
REMANDED for further action, as specified below.

1.  The RO should send the veteran and his 
representative a VCAA letter satisfying the 
four elements described above.  The RO should 
be sure to request the veteran to "provide 
any evidence in [his] possession that 
pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  Following any additional development 
deemed appropriate by the RO, the RO should 
re-adjudicate, on the merits, the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in which 
to respond.  

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




